

Exhibit 10.125
 
GUARANTY OF PAYMENT AND COMPLETION
 
This GUARANTY OF PAYMENT AND COMPLETION dated as of December 20, 2012, (this
“Guaranty”), is executed by CORONUS SOLAR, INC., a company incorporated under
the laws of Canada (“Guarantor”), to and for the benefit of CLEAN FOCUS
FINANCING COMPANY, LP, a Delaware limited partnership (together with its
successors and assigns, "Lender").
 
R E C I T A L S:
 
A.           Lender has agreed to make a loan in the stated principal amount of
Four Million and 00/100 Dollars ($4,000,000.00) (the “Loan”) to CORONUS ENERGY
CORP., a Delaware corporation (“Owner”), and the fifteen (15) Delaware limited
liability companies identified on Exhibit A, in each of which Owner holds one
hundred percent (100%) of the authorized and outstanding membership interests
(the “Project Companies” and collectively with the Owner, the “Borrower”). The
Loan is evidenced by a Promissory Note (the “Note”) of even date herewith
between the Borrower and the Lender for the purpose of financing certain costs
to develop, interconnect and permit fifteen (15) solar photovoltaic energy
generation facilities of the Project Companies to be located in San Bernardino
County, California, United States of America (the “Projects”).  All capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Note.
 
B.           As a condition precedent to Lender’s extension of the Loan to
Borrower and in consideration therefor, Lender has required the execution and
delivery of (i) this Guaranty by Guarantor, (ii) that certain Promissory Note
dated as of even date herewith, executed by Borrower and made payable to the
order of Lender (the “Note”), evidencing the Loan, and (iii) the other Loan
Documents (as defined in the Note).
 
C.           Guarantor is the sole owner of one hundred percent (100%) of the
capital stock of the Owner and, receiving a benefit from the Lender’s entering
into the Loan and having a financial interest in the development of the
Projects, has agreed to execute and deliver this Guaranty to Lender.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, Guarantor hereby agrees as follows:
 
A G R E E M E N T S:
 
1.   Guaranty of Payment.  Guarantor hereby unconditionally, absolutely and
irrevocably guaranties to Lender the punctual payment and performance when due,
whether at stated maturity or by acceleration or otherwise, of the indebtedness
and other obligations of Borrower to Lender evidenced by the Note and any other
amounts that may become owing by Borrower under the Loan Documents (such
indebtedness, obligations and other amounts are hereinafter referred to as
“Payment Obligations”).  This Guaranty is a present and continuing guaranty of
payment and not of collectability, and Lender shall not be required to prosecute
collection, enforcement or other remedies against Borrower or any other
guarantor of the Payment Obligations, or to enforce or resort to any collateral
for the repayment of the Payment
 

Execution Form
  1
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

Obligations or other rights or remedies pertaining thereto, before calling on
Guarantor for payment.  If for any reason Borrower shall fail or be unable to
pay, punctually and fully as required under the Loan Documents, any of the
Payment Obligations, Guarantor shall jointly and severally pay such obligations
to Lender in full immediately upon demand.  One or more successive actions may
be brought against any or all of Guarantor, as often as Lender deems advisable,
until all of the Payment Obligations are paid and performed in full.  The
Payment Obligations and the Construction Obligations (as defined below) together
with all other payment and performance obligations of Guarantor hereunder, are
referred to herein as the “Obligations”.
 
2.   Performance Guaranty.
 
      (a)       Guarantor absolutely, unconditionally and irrevocably undertakes
and guarantees, for the benefit of Lender and each and every present and future
holder or holders of the Note or assignee or assignees of the Loan Documents,
that all obligations of Borrower to continue development of the Projects, and
comply with the terms and requirements of all Interconnection Agreements, Rule
21 generating facility interconnections requirements, conditional use permits
and power purchase agreements under the CREST program with Southern California
Edison (each a “CREST PPA”) and other  project agreements now existing or
hereafter in existence as a result of the application of advances of the Loan
and other performance obligations of Borrower relating to development of the
Projects under the Loan Documents  (collectively, the “Construction
Obligations”) shall be completed promptly when required pursuant to, and in
accordance with, the terms and conditions contained in the Loan Documents, free
and clear of any and all liens, charges, security interests and claims of any
kind and nature whatsoever.  Guarantor shall cause the Construction Obligations
to be performed, completed and paid for in the manner and at the applicable
times required to be so performed, completed and paid for by Borrower, to the
extent that Borrower fails to do so at any and all applicable times.
 
      (b)       Upon the occurrence of an Event of Default by Borrower under the
Loan Documents, Guarantor agrees, on not more than fifteen (15) days written
demand by Lender (a “Demand Notice”) to commence performance of the Construction
Obligations and to diligently pursue performance thereof to completion, as
described below.  Guarantor shall indemnify, defend and hold Lender harmless
from and against any and all loss, damage, cost, expense, injury or liability
Lender may suffer or incur in connection with third party claims brought as a
result of the performance of the Construction Obligations by Guarantor (other
than as a result of the gross negligence or willful misconduct of Lender or a
delay caused by Lender).  If Guarantor fails to commence and pursue diligently
the performance of the Construction Obligations within fifteen (15) days after
its receipt of a Demand Notice, then, either before or after pursuing any other
remedy of Lender against Guarantor or Borrower and regardless of whether Lender
shall ever pursue any such other remedy, Lender shall have the right to complete
the Construction Obligations, or call upon any other reputable parties to
complete the Construction Obligations, in accordance with the applicable
Interconnection Agreements, conditional use permits and applicable CREST PPAs,
and shall have the right to expend such sums as Lender in its discretion deems
proper in order so to complete the Construction Obligations.  During the course
of any development activities undertaken by
 

Execution Form
2
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

Lender or by any other party on behalf of Lender, Guarantor shall pay on demand
any amounts due to any party necessary to complete the Construction Obligations,
without regard to any limitation on liability set forth herein (except for the
gross negligence or willful misconduct of Lender or a delay caused by Lender);
provided, however, Guarantor’s liability shall not exceed the outstanding
Payment Obligations at any time plus any other obligations incurred by Lender in
connection with the Projects, including but not limited to obligations incurred
by Lender to complete the Construction Obligations.  Lender at any time may
require Guarantor to perform or supervise the performance of such work in lieu
of Lender or any party engaged by Lender.  The obligations of Guarantor in
connection with such work shall not be affected by any errors or omissions of
Borrower, any Contractor or Subcontractor, or any agent or employee of any of
them in design, supervision or performance of the work, it being understood that
such risk is assumed by Guarantor.  Neither the completion of the Construction
Obligations nor failure of said parties to complete the Construction Obligations
shall relieve Guarantor of any liabilities hereunder; rather, such liability
shall be continuing, except as otherwise provided herein, and may be enforced by
Lender to the end that the Construction Obligations shall be completed timely as
contemplated by the Note, the project agreements, and the plans and
specifications, free of any liens, and without loss, expense, injury or
liability of any kind to Lender.
 
      (c)       For purposes of this Section 2, the Construction Obligations
shall be deemed to be completed upon delivery to Lender of evidence satisfactory
to Lender  that the objective of each advance pursuant to the Loan has been
achieved
 
3.   Representations and Warranties.  The following shall constitute
representations and warranties of Guarantor, and Guarantor hereby acknowledges
that Lender intends to make the Loan in reliance thereon:
 
      (a)       Guarantor is not in default, in any material respect, and to
Guarantor’s knowledge no event has occurred which, with the passage of time
and/or the giving of notice, would constitute a default, under any agreement to
which Guarantor is a party, the effect of which will materially impair
performance by Guarantor of its obligations under this Guaranty.  Neither the
execution and delivery of this Guaranty nor compliance with the terms and
provisions hereof will violate any applicable law, rule, regulation, judgment,
decree or order applicable to Guarantor, or will conflict with or result in any
material breach of any of the terms, covenants, conditions or provisions of any
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind that creates, represents, evidences or provides for any lien, charge
or encumbrance upon any of the property or assets of Guarantor, or any other
indenture, mortgage, deed of trust, instrument, document, agreement or contract
of any kind to which Guarantor is a party or to which Guarantor or the property
of Guarantor may be subject.
 
      (b)       There are no litigation, arbitration, governmental or
administrative proceedings, or actions, examinations, claims or demands pending,
or to the knowledge of Guarantor, threatened that could materially adversely
affect performance by Guarantor of its obligations under this Guaranty.
 

Execution Form
3
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

    (c)         Neither this Guaranty nor any statement or certification as to
facts previously furnished or required herein to be furnished to Lender by
Guarantor, contains any material inaccuracy or untruth in any representation,
covenant or warranty or omits to state a fact material to this Guaranty.
 
4.   Continuing Guaranty.  Guarantor agrees that the performance of the
Obligations by Guarantor shall be a primary obligation, shall not be subject to
any counterclaim, set-off, abatement, deferment or defense based upon any claim
that Guarantor may have against Lender, Borrower, any other guarantor of the
Obligations or any other person or entity, and shall remain in full force and
effect without regard to, and shall not be released, discharged or affected in
any way by, any circumstance or condition (whether or not Guarantor shall have
any knowledge thereof), including without limitation:
 
      (a)       any lack of validity or enforceability of any of the Loan
Documents;
 
      (b)       any termination, amendment, modification or other change in any
of the Loan Documents, including, without limitation, any modification of the
interest rate(s) described therein;
 
      (c)       any furnishing, exchange, substitution or release of any
collateral securing repayment of the Loan, or any failure to perfect any lien in
such collateral;
 
      (d)       any failure, omission or delay on the part of Borrower,
Guarantor, any other guarantor of the Obligations or Lender to conform or comply
with any term of any of the Loan Documents or any failure of Lender to give
notice of any Event of Default (as defined in the Note);
 
      (e)       any waiver, compromise, release, settlement or extension of time
of payment or performance or observance of any of the obligations or agreements
contained in any of the Loan Documents;
 
      (f)        any action or inaction by Lender under or in respect of any of
the Loan Documents, any failure, lack of diligence, omission or delay on the
part of Lender to perfect, enforce, assert or exercise any lien, security
interest, right, power or remedy conferred on it in any of the Loan Documents,
or any other action or inaction on the part of Lender;
 
      (g)       any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshalling of assets and
liabilities or similar events or proceedings with respect to Borrower, Guarantor
or any other guarantor of the Obligations, as applicable, or any of their
respective property or creditors, or any action taken by any trustee or receiver
or by any court in any such proceeding;
 
      (h)       any merger or consolidation of either Borrower into or with any
entity, or any sale, lease or transfer of any of the assets of either Borrower,
Guarantor or any other guarantor of the Obligations to any other person or
entity;
 

Execution Form
4
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

      (i)        any change in the ownership of either Borrower or any change in
the relationship between either Borrower, Guarantor or any other guarantor of
the Obligations, or any termination of any such relationship;
 
      (j)        any release or discharge by operation of law of either
Borrower, Guarantor or any other guarantor of the Obligations from any
obligation or agreement contained in any of the Loan Documents; or
 
      (k)       any other occurrence, circumstance, happening or event, whether
similar or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against either Borrower or Guarantor to the fullest extent permitted by law.
 
5.   Waivers.  To the extent permitted by applicable law, Guarantor expressly
and unconditionally waives (i) notice of any of the matters referred to in
Section 4 above, (ii) all notices which may be required by statute, rule of law
or otherwise, now or hereafter in effect, to preserve intact any rights against
Guarantor, including, without limitation, any demand, presentment and protest,
proof of notice of non-payment under any of the Loan Documents and notice of any
Event of Default or any failure on the part of Borrower, Guarantor or any other
guarantor of the Obligations to perform or comply with any covenant, agreement,
term or condition of any of the Loan Documents, (iii) any right to the
enforcement, assertion or exercise against Borrower, Guarantor or any other
guarantor of the Obligations of any right or remedy conferred under any of the
Loan Documents, (iv) any requirement of diligence on the part of any person or
entity, (v) any requirement on the part of Lender to exhaust any remedies or to
mitigate the damages resulting from any default under any of the Loan Documents,
and (vi) any notice of any sale, transfer or other disposition of any right,
title or interest of Lender under any of the Loan Documents.
 
6.   Subordination.  Guarantor agrees that any and all present and future debts
and obligations of either Borrower to Guarantor are hereby subordinated to the
claims of Lender and are hereby assigned by Guarantor to Lender as security for
the Obligations and the obligations of Guarantor under this Guaranty.
 
7.   Subrogation Waiver.  Until the Obligations are paid in full and all periods
under applicable bankruptcy law for the contest of any payment by Guarantor or
Borrower as a preferential or fraudulent payment have expired, Guarantor
knowingly, and with advice of counsel, to the extent permitted by applicable
law, waives, relinquishes, releases and abandons all rights and claims to
indemnification (except as provided herein), contribution, reimbursement,
subrogation and payment which Guarantor may now or hereafter have by and from
either Borrower and the successors and assigns of either Borrower, for any
payments made by Guarantor to Lender, including, without limitation, any rights
which might allow either Borrower, either Borrower’s successors, a creditor of
either Borrower, or a trustee in bankruptcy of either Borrower to claim in
bankruptcy or any other similar proceedings that any payment made by either
Borrower or either Borrower’s successors and assigns to Lender was on behalf of
or for the benefit of Guarantor and that such payment is recoverable by either
Borrower, a creditor or trustee in bankruptcy of either Borrower as a
preferential payment, fraudulent
 

Execution Form
5
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

conveyance, payment of an insider or any other classification of payment which
may otherwise be recoverable from Lender.
 
8.   Reinstatement.  The obligations of Guarantor pursuant to this Guaranty
shall continue to be effective or automatically be reinstated, as the case may
be, if at any time payment of any of the Obligations or the obligations of
Guarantor under this Guaranty is rescinded or otherwise must be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Guarantor or Borrower or otherwise, all as though such payment
had not been made.
 
9.   Financial Statements.  Guarantor represents and warrants to Lender that
(a) the financial statements of Guarantor previously submitted to Lender are
true, complete and correct in all material respects, disclose all actual and
contingent liabilities, and fairly present the financial condition of Guarantor
as of the date thereof, and do not contain any untrue statement of a material
fact or omit to state a fact material to the financial statements submitted or
this Guaranty, and (b) no material adverse change has occurred in the financial
statements from the dates thereof until the date hereof.  Guarantor shall
furnish to Lender such additional financial statements as Lender may reasonably
request.
 
10.     Transfers; Sales, Etc.  Guarantor shall not sell, lease, transfer,
convey or assign any of Guarantor’s assets, including in particular but
notwithstanding the generality of this prohibition, any of Guarantor’s assets
which have been assigned or pledged as additional security for the Loan and the
Note, unless such sale, lease, transfer, conveyance or assignment would not
materially and adversely affect Guarantor’s ability to meet its obligations
under this Guaranty.
 
11.     Enforcement Costs.  If:  (a) this Guaranty, is placed in the hands of
one or more attorneys for collection or is collected through any legal
proceeding; (b) one or more attorneys is retained to represent Lender in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, or (c) one or more
attorneys is retained to represent Lender in any other proceedings whatsoever in
connection with this Guaranty, then Guarantor shall pay to Lender upon demand
all fees, costs and expenses incurred by Lender in connection therewith,
including, without limitation, reasonable attorney’s fees, court costs and
filing fees (all of which are referred to herein as the “Enforcement Costs”), in
addition to all other amounts due hereunder; provided, however, that if the
highest court (whether trial or appellate) hearing an action brought by Lender
against Guarantor hereunder determines that the defense or defenses raised by
Guarantor in such action is or are a valid defense to all relief sought by
Lender, Guarantor shall not be obligated to pay Enforcement Costs with respect
to such action.
 
12.     Successors and Assigns.  This Guaranty shall inure to the benefit of
Lender and its successors and assigns.  This Guaranty shall be binding on
Guarantor and the respective heirs, legatees, successors and assigns of each
Guarantor.  Guarantor agrees and acknowledges that the liability of Guarantor
hereunder is independent of any other guarantees or other obligations at any
time in effect with respect to the Obligations or any part thereof, and that the
liability of Guarantor hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guarantees or other
obligations.
 

Execution Form
6
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

13.    No Waiver of Rights.  No delay or failure on the part of Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law.  No notice to or demand on Guarantor
in any case shall entitle Guarantor to any other or further notice or demand in
the same, similar or other circumstance.
 
14.    Modification.  The terms of this Guaranty may be waived, discharged, or
terminated only by an instrument in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.  No
amendment, modification, waiver or other change of any of the terms of this
Guaranty shall be effective without the prior written consent of Lender.
 
15.    Joinder.  Any action to enforce this Guaranty may be brought against
Guarantor without any reimbursement or joinder of Borrower or any other
guarantor of the Obligations in such action.
 
16.    Severability.  If any provision of this Guaranty is deemed to be invalid
by reason of the operation of law, or by reason of the interpretation placed
thereon by any administrative agency or any court, Guarantor and Lender shall
negotiate an equitable adjustment in the provisions of the same in order to
effect, to the maximum extent permitted by law, the purpose of this Guaranty and
the validity and enforceability of the remaining provisions, or portions or
applications thereof, shall not be affected thereby and shall remain in full
force and effect.
 
17.    Applicable Law.  This Guaranty is governed as to validity,
interpretation, effect and in all other respects by laws and decisions of the
State of California.
 
18.    Notices.  Any notices, communications and waivers under this Guaranty
shall be in writing and shall be (i) delivered in person, (ii) mailed, postage
prepaid, either by registered or certified mail, return receipt requested, or
(iii) sent by overnight express carrier, addressed in each case as follows:
 

 
To Lender:
Clean Focus Financing Company, LP
150 Mathilda Place
Suite 206
Sunnyvale, California  94086
Attn:           Stanley Chin
 
       
To Guarantors:
Coronus Solar, Inc.
1600 - 609 Granville Street
Vancouver, British Columbia
Canada  V7Y IC3
Attn:           Jeff Thachuk, President


Execution Form
7
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 







or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto.  All notices sent
pursuant to the terms of this Section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next Business Day immediately following the day sent, or
(iii) if sent by registered or certified mail, then on the earlier of the third
Business Day following the day sent or when actually received.
 
19.  CONSENT TO JURISDICTION.  TO INDUCE LENDER TO ACCEPT THIS GUARANTY,
GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS GUARANTY MAY BE LITIGATED IN STATE OR FEDERAL COURT SITTING IN THE COUNTY
OF SANTA CLARA, STATE OF CALIFORNIA, UNITED STATES OF AMERICA.  GUARANTOR HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF STATE OR FEDERAL COURT WITH
APPLICABLE JURISDICTION SITTING IN THE COUNTY OF SANTA CLARA, STATE OF UNITED
STATES OF AMERICA, WAIVES PERSONAL SERVICE OF PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL DIRECTED TO GUARANTOR AT THE
ADDRESSES STATED HEREIN AND SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON
ACTUAL RECEIPT.
 
20.    WAIVER OF JURY TRIAL.  GUARANTOR AND LENDER (BY ACCEPTANCE HEREOF),
HAVING BEEN REPRESENTED BY COUNSEL, KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  GUARANTOR AGREES THAT GUARANTOR WILL NOT ASSERT ANY CLAIM
AGAINST LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL,
INCIDENTAL OR PUNITIVE DAMAGES.
 
21.     Counterparts; Facsimile Signatures.  This Guaranty may be executed in
any number of counterparts, all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page.  Receipt of an executed signature page to this Guaranty by
facsimile or other electronic transmission shall constitute effective delivery
thereof.
 

Execution Form
8
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

22.    Further Covenants.  To the extent of any inconsistency between this
Section 22 and the other provisions of this Guaranty, the terms and provisions
of this Section shall govern and control.  To the extent permitted by applicable
law, Guarantor hereby waives and agrees not to assert or take advantage of any
defense based upon:
 
      (a)       The incapacity, lack of authority, death or disability of
Borrower or any other person or entity.
 
      (b)       The failure of Lender to commence an action against Borrower or
any other Guarantor or to proceed against or exhaust any security held by Lender
at any time or to pursue any other remedy whatsoever at anytime.
 
      (c)       Lack of notice of default, demand of performance or notice of
acceleration to Borrower, any other Guarantor or any other party with respect to
the Loan or the obligations guaranteed under this Agreement.
 
      (d)       The consideration for this Guaranty.
 
      (e)       Any acts or omissions of Lender that vary, increase or decrease
the risk on any Guarantor.
 
      (f)        Any statute of limitations affecting the liability of any
Guarantor hereunder, the liability of Borrower or any Guarantor under the Loan
Documents, or the enforcement hereof, to the extent permitted by law.
 
      (g)       The application by Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrower to Lender or intended
or understood by Lender or Guarantor.
 
      (h)       Lender’s election, in any proceeding instituted under the
Federal Bankruptcy Code, of the application of Section 1111(b) (2) of the
Federal Bankruptcy Code or any successor statute.  "Bankruptcy Code" shall mean
11 U.S.C. Sections 101 et seq., as modified and/or recodified from time to time.
 
      (i)        Any borrowing or any grant of a security interest under Section
364 of the Federal Bankruptcy Code.
 
      (j)        All rights and defenses that Guarantor may have because
Borrower’s debt is secured by real property.  This means, among other things:
 
 (i)          Lender may collect from Guarantor without first foreclosing on any
real or personal property collateral pledged by Borrower.
 
 (ii)         If Lender forecloses on any real property collateral pledged by
Borrower:
 

Execution Form
9
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

    (A)           The amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.
 
    (B)           Lender may collect from Guarantor even if Lender, by
foreclosing on the real property collateral, has destroyed any right Guarantor
may have to collect from Borrower, or both of them.
 
This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because Borrower's debt is secured by real property.
 
      (k)       Any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal.
 
      (l)        Any claim or other rights which Guarantor may now have or
hereafter acquire against Borrower that arise from the existence or performance
of Guarantor's obligations under this Guaranty or any of the other Loan
Documents, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification (except as otherwise
provided herein), any right to participate in any claim or remedy of Lender
against Borrower or any collateral which Lender now has or hereafter acquires,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, by any payment made hereunder or otherwise, including,
without limitation, the right to take or receive from Borrower, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security on account of such claim or other rights.
 
      (m)      Any duty on the part of Lender to disclose to Guarantor any facts
Lender may now or hereafter know about either Borrower, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume, or has reason to believe that
such facts are unknown to Guarantor, or has a reasonable opportunity to
communicate such facts to Guarantor, since Guarantor acknowledges that Guarantor
is fully responsible for being and keeping informed of the financial condition
of each Borrower and of all circumstances bearing on the risk of nonperformance
of any obligations hereby guaranteed.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 


 


 

Execution Form
10
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Payment and
Completion as of the date first above written.
 

 
GUARANTOR:
 
 
 
CORONUS SOLAR INC., a company incorporated under
the laws of Canada
 
   
By:           Jeff Thachuk
     
Name:      Jeff Thachuk
 
 
Title:         President
 
   



 


 


 



Execution Form
11
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A - Schedule of Owner and Project LLC's




Owner:               Coronus Energy Corporation
                          1100 - 1200 West 73rd Ave.
                          Vancouver, BC
                          Canada  V6P 6G5


Project LLCs:


1.  
Coronus 29-Palms North 1 LLC, a Delaware limited liability company

 
2.  
Coronus 29-Palms North 2 LLC, a Delaware limited liability company

 
3.  
Coronus 29-Palms North 3 LLC, a Delaware limited liability company

 
4.  
Coronus Yucca Valley East 1 LLC, a Delaware limited liability company

 
5.  
Coronus Yucca Valley East 2 LLC, a Delaware limited liability company

 
6.  
Coronus Yucca Valley East 3 LLC, a Delaware limited liability company

 
7.  
Coronus Joshua Tree East 1 LLC, a Delaware limited liability company

 
8.  
Coronus Joshua Tree East 2 LLC, a Delaware limited liability company

 
9.  
Coronus Joshua Tree East 3 LLC, a Delaware limited liability company

 
10.  
Coronus Joshua Tree East 4 LLC, a Delaware limited liability company

 
11.  
Coronus Joshua Tree East 5 LLC, a Delaware limited liability company

 
12.  
Coronus Apple Valley East 1 LLC, a Delaware limited liability company

 
13.  
Coronus Apple Valley East 2 LLC, a Delaware limited liability company

 
14.  
Coronus Adelanto West 1 LLC, a Delaware limited liability company

 
15.  
Coronus Adelanto West 2 LLC, a Delaware limited liability company

 













Execution Form
12
Guaranty of Payment and
Completion/ Coronus Solar



 
 

--------------------------------------------------------------------------------

 
